DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-32 and 38 with species election of JB3-JB6-JB4, pyrene, and the substituent groups species in the reply filed on March 29, 2022 is acknowledged.

Status of Claims
Claims 1-39 are currently pending in the instant application. Claims 13, 16-23, 28-30, 32-37, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions/species, there being no allowable generic or linking claim. Accordingly, claims 1-12, 14-15, 24-27, 31, and 38 are under examination on the merits in the instant case.

Specification
The disclosure is objected to because of the following: 
1. The brief description of the drawings section does not provide a separate description for each of Figures 11(A), 11(B), 11(C), and 11(D). Appropriate correction is required.
2. Paragraph 00131 and Figures 11(A), 11(B), and 11(D) contain sequence rule non-compliant subject matter. See the detailed instruction below. Appropriate correction is required. Note that “SEQ ID NO: 1” disclosed in paragraph 0022 does not correspond to any of the nucleotide sequences in the aforementioned Figures.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Specifically enumerated/specified nucleotide sequences of at least 10 consecutive nucleotides in length appearing in the specification, see paragraph 00131, are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specific deficiency – Specifically enumerated/specified nucleotide sequences of at least 10 consecutive nucleotides in length appearing in the drawings, see Figures 1(A), 1(B), and 1(D), are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Claim Objections
Claim 38 is objected to for depending from multiple withdrawn claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 10, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites sequences ending with “n”. See for instance (GAA)n. The claim does not define what “n” represents in each of sequences, thereby rendering the claim indefinite.
Claim 7 is indefinite for being “incomplete” in itself.  It is noted that “Table C” recited in the claim 7 contains examples of recognition reagents, and there is no reason, other than inconvenience, that the species in Table C cannot be recited in the claim. See MPEP 2173.05(s): “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” (emphasis added).
Regarding claims 10, 25, and 27, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Note that claims 25 and 27 recite "such as" multiple times.
Claims 25 and 27 recite “(vitamin B2)”. It is unclear whether the parenthetical recitation is part of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14-15, 24-27, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US 2016/0083434 A1, applicant’s citation) in view of Bahal (Dissertation, 2012, applicant’s citation). 
Ly teaches making a genetic recognition reagent comprising a gamma PNA (PNA) oligomer comprising a plurality of divalent nucleobases selected from JB1-JB16, wherein the PNA oligomer forms a triplex structure via hydrogen bonding with two flanking, separate RNA or DNA strands, wherein the genetic recognition reagent is intended “for use as therapeutics for treating a variety of genetic diseases associated with misregulation of gene expression including cancer, deregulation of RNA splicing, DNA and RNA unstable repeats, and fungal, bacterial and viral biology and infections.” (emphasis added). See Figure 6; paragraphs 0064-0072.
Ly teaches that the disclosed divalent nucleobases can be incorporated into the PNA oligomer “with a desired sequence of nucleobases”, wherein “JB1-JB4 bind complementary bases (C-G, G-C, A-T and T-A), while JB5-JB16 bind mismatches, and thus can be used to bind two strands of matched and/or mismatched bases.” See paragraph 0030.
Ly discloses that JB3 has a divalent binding affinity for G/C bases; JB4 has a divalent binding affinity for C/G bases; and JB6 has a divalent binding affinity for U/U bases. See Table A. See also the divalent nucleobases JB3, JB4, and JB6 each forming a hydrogen bonding with the aforementioned bases as illustrated in Figures 1B and 1C as copied below.

    PNG
    media_image1.png
    220
    690
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    191
    286
    media_image2.png
    Greyscale

	Ly does not teach that “DNA and RNA unstable repeats” associated with a genetic disease that can be treated by the genetic recognition reagent is a CAG repeat. 
	Bahal teaches the following at page 107: “The expansion of a CAG repeat in exon 1 beyond 36 repeats of the Huntingtin (HTT) gene leads to the autosomal dominant disease.” (emphasis added). 
	Bahal teaches that PNA oligomers with flanking hydrophobic groups at each terminus can be used to “selectively recognize mutant nucleic acid sequences” as “a promising strategy for developing therapies for Huntington’s disease” (emphasis added). See page 108.
	Bahal teaches that myotonic dystrophy (DM1) is “caused by an expanded repeat of CUG in the 3’-UTR of DM protein kinase (DMPK) mRNA” and that an oligonucleotide “designed to bind to the CUG repeats can actually reverse the DM1 phenotype” (emphasis added). See pages 90-91.
	Bahal teaches making and using short “PNA oligonucleotides to target the rCUG repeats, reinforced by cooperative binding of a small, organic pendant group (pyrene)”, wherein the PNA oligonucleotides have “many advantages over the longer ones, including ease of synthesis and cellular delivery.” (emphasis added). See page 92.
	Bahal exemplifies “short PNA oligomers containing a pyrene moiety at both the C- and N-termini”, wherein the oligomers have the sequence of “GACGAC” binding to CUG repeats, wherein the terminal pyrene moieties “improve the cooperative binding and selectivity of” the PNA oligomers to “the long CUG repeats” such that the PNA oligomers are “in favor of multiple-repeats over single sites.” (emphasis added). See pages 93 and 106-107. See also Scheme 1 illustrating the binding between a pyrene-containing “GACGAC” PNA oligomer and the RNA containing CUG repeats as copied below.

    PNG
    media_image3.png
    165
    581
    media_image3.png
    Greyscale

	Bahal discloses the structure of PNA unit (also referred to as R-MPPNA for (R)-MiniPEG-containing PNA; see Chart1C) and pyrene-containing amino acids in Chart 1(A) as copied below.
	
    PNG
    media_image4.png
    199
    506
    media_image4.png
    Greyscale

	Bahal discloses that R-MPPNA is “conformationally-preorganized” and “can invade dsDNA”. See page 30.
Bahal teaches that “PNA oligomers are attractive, as compared to other classes of antigene reagents developed to date, because they are relatively easy to synthesize and they hybridize to their targets (via strand invasion) in a highly sequence-specific and predictable manner, in accordance with the Watson-Crick base-pairing rules.” (emphasis added). See page 83.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to make a therapeutic composition comprising Ly’s genetic recognition reagent for treating a Huntington’s disease associated with expanded CAG repeats. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Ly expressly taught that the genetic recognition reagent comprising a PNA oligomer with divalent nucleobases has a therapeutic use for treating a genetic disease associated with unstable repeat sequences, and because Huntington’s disease was an art-recognized autosomal dominant disease caused by expanded CAG repeats as disclosed by Bahal, who also taught that the PNA oligomer having terminal pyrene rings is “a promising strategy for developing therapies for Huntington’s disease”. As such, one of ordinary skill in the art would have reasonably and readily deemed that Ly’s genetic recognition reagent for treating a genetic disease associated with pathological sequence repeats reads on that for treating CAG repeat-containing Huntington’s disease thus would have reasonably pursued making the genetic recognition reagent that comprises a triplet divalent nucleobase sequence that forms a complementary sequence with the disease-causing CAG repeat sequence, thereby obtaining a PNA oligomer comprising a triplet of JB3-JB6-JB4. Further, one of ordinary skill in the art would have been motivated to incorporate Bahal’s short PNA oligomer design having a pyrene moiety at both termini, wherein the PNA is a (R)-MiniPEG (R-MPPNA) in view of the advantages provided by such structure as disclosed by Bahal, who taught that “short PNA oligomers containing a pyrene moiety at both the C- and N-termini” having only two triplet sequences (thus a 6-mer) complementary to a desired repeat sequence favor “long” repeat sequences and “multiple-repeats” that are found in pathological repeat sequences in genetic diseases and that the pyrene moieties “improve the cooperative binding and selectivity” of the short R-MPPNA oligomers. 
	In view of the foregoing, claims 1-12, 14-15, 24-27, 31, and 38 taken as a whole would have been prima facie obvious before the effective filing date. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-15, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-39, 41, and 50-57 of U.S. Patent No. 10,221,216 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant generic claims are anticipated by the ‘216 patent claims drawn to a composition comprising a PNA oligomer having a sequence recognizing a repeat sequence (e.g., GAA, CAG), wherein the oligomer comprises one or more of JB1-JB16.

Claims 1-12, 14-15, 24-27, 31, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 31-36 of U.S. Patent No. 10,370,415 B2 in view of Bahal (Dissertation, 2012, applicant’s citation). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the genetic recognition reagent comprising a gamma PNA oligomer comprising a divalent nucleobase selected from JB1-JB16. It would have been obvious to incorporate the triplet divalent nucleobase sequence of JB3-JB6-JB4 into the gamma PNA oligomer of the genetic recognition reagent of the ‘415 patent claims because it was an art-recognized goal to make a gamma PNA oligomer “for developing therapies for Huntington’s disease” that is caused by CAG repeat expansion as taught by Bahal (see pages 107-108), wherein one of ordinary skill in the art would have readily and reasonably ascertained the sequence of JB3-JB6-JB4 as being binding to the CAG repeat sequence. Further, it would have been obvious to incorporate Bahal’s gamma PNA oligomer structure such as R-MPPNA comprising terminal pyrene moieties into the gamma PNA oligomer of the ‘415 patent claims, thereby arriving at the claimed structure in view of the advantages of such structure as taught by Bahal as explained in the §103 rejection above, which is fully incorporated by reference herein.
Claims 1-12, 14-15, 24-27, 31, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,236,130 B2 in view of Ly et al. (US 2016/0083434 A1, applicant’s citation) and Bahal (Dissertation, 2012, applicant’s citation). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the PNA that is “complementary to a sequence of nucleobases in a nucleic acid sequence associated with a genetic disease” of the ‘130 patent claims. It would have been obvious to make the PNA sequence of the ‘130 patent claims to be complementary to the CAG repeat sequence associated with the art-recognized autosomal dominant disease, Huntington’s disease (HD), because CAG repeats associated with HD read on the target sequence claimed in the ‘130 patent claims in view of the art-recognized knowledge disclosed by Bahal (see pages 107-108). Further, it would have been obvious to utilize Bahal’s R-MPPNA comprising terminal pyrene moieties when making the CAG repeat-targeting PNA in view of the advantages of such structure as taught by Bahal as explained in the §103 rejection above, which is fully incorporated by reference herein. In addition, it would have been obvious to utilize Ly’s JB3, JB4, and JB6 divalent nucleobases when making the PNA oligomer and make a triplet of JB3-JB6-JB4 because PNA oligomers comprising such nucleobases were taught to be useful for therapeutics for “genetic diseases” associated with unstable DNA/RNA repeats as taught by Ly. 

Claims 1-12, 14-15, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,319,349 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant generic claims are anticipated by the ‘216 patent claims drawn to a composition comprising a PNA oligomer having the sequence (e.g., CAG, CUG) that “is complementary to a nucleic acid sequence associated with a genetic disease”, wherein the PNA oligomer of the ‘349 patent comprises a “non-natural nucleobase” of (i), (ii), and (iii) corresponding to JB3, JB4, and JB8 claimed in the instant case. 

Claims 1-12, 14-15, 24-27, 31, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 13-16, 21-22, 27-28, 30-32, 4and 4-45 of copending Application No. 16/955,593 in view of Ly et al. (US 2016/0083434 A1, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the genetic recognition reagent comprising a gamma PNA oligomer that is complementary to triplet repeats (e.g., CAG) as claimed in the ‘593 claims. It would have been obvious to incorporate Ly’s bivalent nucleobases, JB3, JB4, and JB6, as the base into the gamma PNA backbone of the ‘593 claims because PNA oligomers comprising such nucleobases were taught to be useful for therapeutics for “genetic diseases” associated with unstable DNA/RNA repeats as taught by Ly. 

Claims 1-5, 7-12, 14-15, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-14, 23, 26, and 31-40 of copending Application No. 16/972,873.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant generic claims are anticipated by the ‘873 claims drawn to a composition comprising a gamma PNA oligomer having the plurality of repeat sequences (e.g., TTC, CAG), wherein the gamma PNA oligomer of the ‘873 claims comprises a divalent nucleobase. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635